     Case 4:20-cv-01034-Y Document 13 Filed 03/16/21   Page 1 of 5 PageID 46


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

FELIX LYLE COWAN,                    §
               Petitioner,           §
                                     §
v.                                   §   Civil Action No. 4:20-CV-1034-Y
                                     §
BILL WAYBOURN, Sheriff,              §
Tarrant County, Texas,               §
               Respondent.           §


                             OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus

under 28 U.S.C. § 2241 filed by Petitioner, Felix Lyle Cowan, a

pretrial detainee confined in the Tarrant County jail, against Bill

Waybourn, sheriff of Tarrant County, Texas, Respondent.

       After having considered the pleadings and relief sought by

Petitioner, the Court has concluded that the petition should be

dismissed on exhaustion grounds.


                    I.    Factual and Procedural History

       Petitioner has been indicted in Tarrant County, Texas, Case

No. 1645508D for assault on a security officer and is awaiting

trial. (Resp’t’s         Resp. Ex. 1, doc. 12.) In this federal petition,

Petitioner complains of the denial of due process of law; illegal

restraint “without proper jurisprudence”; illegal confinement “by

a hate crime”; and illegal search and seizure of United States

government property “without jurisprudence.” (Pet. 6-7, doc. 3.)
  Case 4:20-cv-01034-Y Document 13 Filed 03/16/21            Page 2 of 5 PageID 47


                                     II.    Discussion

       A state pretrial detainee is entitled to raise constitutional

claims    in    a    federal    habeas      proceeding     under    §    2241   if   two

requirements are satisfied. First, the petitioner must be in

custody. See 28 U.S.C. § 2241(c); Dickerson v. Louisiana, 816 F.2d

220,   224     (5th    Cir.    1987).       Clearly,     Petitioner,      who   remains

incarcerated in the Tarrant County jail on the pending criminal

charges, is “in custody” for purposes of § 2241.

       Second, the petitioner must have exhausted his available state

remedies. See Dickerson, 816 F.2d at 224. State remedies are

ordinarily not considered exhausted so long as the petitioner may

effectively present his claims to the state courts by any currently

available and adequate procedure. Braden v. 30th Jud. Cir. Ct. of

Ky.,     410 U.S. 484, 489 (1973). In order to exhaust, a petitioner

must submit the factual and legal basis of his claims to the

highest state court in a procedurally correct manner. See Deters v.

Collins,       985    F.2d    789,    795    (5th   Cir.   1993);       Richardson    v.

Procunier, 762 F.2d 429, 432 (5th Cir. 1985). A petitioner may be

excused from the exhaustion requirement only if he can show

“exceptional circumstances of peculiar urgency.” Deters, 985 F.2d

at 795. Absent such circumstances, a pretrial detainee may not

adjudicate the merits of his claims before a judgment of conviction

has been entered by a state court. Braden, 410 U.S. at 489.

“Derailing of a pending state proceeding by an attempt to litigate


                                              2
     Case 4:20-cv-01034-Y Document 13 Filed 03/16/21   Page 3 of 5 PageID 48


constitutional      defenses   prematurely    in   federal    court”   is   not

allowed. Id. at 493.

        Petitioner, as a pretrial detainee confined after a felony

indictment, may present his claims in an application for writ of

habeas corpus pursuant to article 11.08 of the Texas Code of

Criminal Procedure with the judge of the court in which he is

indicted. See TEX. CODE CRIM. PROC. ANN. art. 11.08 (West 2015). If the

trial     court   denies   habeas    relief   under    article    11.08,    the

applicant’s remedy is to take a direct appeal to an intermediate

appellate court and then petition for discretionary review by the

Texas Court of Criminal Appeals. See, e.g., Ex parte Twyman, 716

S.W.2d 951, 952 (Tex. Crim. App. 1986) (citing Ex parte Payne, 618

S.W.2d 380, 382 n.5 (Tex. Crim. App. 1981) (citations omitted)).

        Petitioner presents no evidence that he has exhausted his

state-court remedies in the Texas Court of Criminal Appeals in a

procedurally correct manner and makes no showing of exceptional

circumstances. Although he filed a pretrial application for a writ

of habeas corpus in the Texas Court of Criminal Appeals, it was

dismissed without written order. (Resp’t’s Resp. Ex. 3., doc. 12.)

Such a dismissal signifies that the state court declined to

consider the application for reasons unrelated to the merits of the

claims raised. See Flanagan v. Johnson, 168 F.3d 485, 485 (5th Cir.

1999). Because the state’s highest criminal court has not yet had

an     opportunity to rule on the merits of Petitioner’s claims,


                                       3
  Case 4:20-cv-01034-Y Document 13 Filed 03/16/21    Page 4 of 5 PageID 49


federal court interference in the normal functioning of the state’s

criminal processes is not warranted. See Carden v. Montana, 626

F.2d 82, 83-84 (9th Cir. 1980). Therefore, this petition should be

dismissed without prejudice to his right to seek federal habeas-

corpus relief after exhaustion of his state-court remedies have

been accomplished.


                            III.   Conclusion

      For the reasons discussed, the Court DISMISSES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

without prejudice for failure to exhaust state-court remedies.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the    constitutional    claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

                                    4
  Case 4:20-cv-01034-Y Document 13 Filed 03/16/21   Page 5 of 5 PageID 50


valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling. Therefore,

a certificate of appealability should not issue.

     SIGNED March 16, 2021.

                                        ____________________________
                                        TERRY R. MEANS
                                        UNITED STATES DISTRICT JUDGE




                                    5
